OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
There was no error of law in the unanimous determination of that court that all 22 causes of action set forth in the complaint should be dismissed. Nor was it an abuse of discretion to deny appellants leave to replead with respect to the claims alleged in the first four causes of action.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.